Citation Nr: 1506325	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  14-10 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for arthritis of the thoracolumbar spine, with degenerative disc disease.  

2.  Entitlement to an initial disability evaluation in excess of 20 percent for radiculopathy of the right lower extremity, 

3.  Entitlement to an initial disability evaluation in excess of 20 percent for left lower extremity radiculopathy.  

4.  Entitlement to an effective date earlier than November 12, 2002, for the assignment of a 20 percent disability evaluation for arthritis of the lumbar spine with degenerative disc disease, to include whether clear and unmistakable error existed in the March 2014 rating determination assigning the effective date of November 12, 2002.  

5.  Entitlement to an effective date earlier than November 12, 2002, for the assignment of a 20 percent disability evaluation for radiculopathy of the right lower extremity, to include whether clear and unmistakable error existed in the March 2014 rating determination assigning the effective date of November 12, 2002.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1943 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and March 2014 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Des Moines, Iowa.  

In the September 2012 rating determination, the RO granted service connection for arthritis of the lumbar spine and assigned a 20 percent disability evaluation effective August 26, 2002.  The RO also granted service connection for radiculopathy of the right lower extremity and assigned a 10 percent disability evaluation with an effective date of August 26, 2002.  A notice of disagreement with the assigned disability evaluations was received in December 2012.

In a March 2014 rating determination, the RO granted service connection for left lower extremity radiculopathy and assigned a 20 percent disability evaluation, with an effective date of November 12, 2002.  The RO also found clear and unmistakable error in the effective date assigned for the radiculopathy of the right lower extremity and the assigned disability evaluation.  The RO increased the disability evaluation from 10 to 20 percent and assigned an effective date of November 12, 2002.  The RO also found that there was clear and unmistakable error in the effective date for service connection for arthritis of the lumbar spine with degenerative disc disease and assigned an effective date of November 12, 2002.  

In March 2014, the RO also issued a statement of the case addressing the assigned disability evaluations for the arthritis of the lumbar spine and right lower extremity radiculopathy, both which had been assigned 20 percent disability evaluations.  

In March 2014, the Veteran, through his attorney, filed a substantive appeal with regard to the assigned disability evaluations for the arthritis of the lumbar spine and right lower extremity radiculopathy.  

In April 2014, the Veteran, through his attorney, filed a notice of disagreement with the 20 percent disability evaluation for the left lower extremity radiculopathy and also with the newly assigned effective dates of November 12, 2002, for the 20 percent disability evaluations for arthritis of the lumbar spine and right lower extremity radiculopathy.  

In August 2014, the RO issued a statement of the case with regard the initially assigned 20 percent disability evaluation for radiculopathy of the left lower extremity.  In September 2014, the Veteran, through his attorney, filed a substantive appeal on the issue of an initial disability evaluation in excess of 20 percent for left lower extremity radiculopathy.  

To date, a statement of the case has not been issued on the issues of entitlement to an effective date earlier than November 12, 2002, for the grants of service connection and the assignments of 20 percent disability evaluations for arthritis of the lumbar spine and right lower extremity radiculopathy, to include whether CUE exists in the March 2014 rating determination assigning the effective dates of service connection and the 20 percent disability evaluations.  

Based upon the above actions, the Board has listed the issues as such on the title page of this decision.

The issues of entitlement to an effective date earlier than November 12, 2002, for the assignment of a 20 percent disability evaluation for arthritis of the lumbar spine with degenerative disc disease and right lower extremity radiculopathy, to include whether clear and unmistakable error existed in the March 2014 rating determination assigning the effective dates of November 12, 2002, are remanded to the RO.  VA will notify the Veteran if further action is required on his part. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the entire rating period, the Veteran's lumbar spine arthritis with degenerative disc disease was manifested by severe limitation of motion with forward flexion of the thoracolumbar spine to no more than 30 degrees on several VA examinations; unfavorable ankylosis of the entire thoracolumbar spine has not been demonstrated at any time.  

2.  Radiculopathy of the left lower extremity has caused no more than moderate impairment throughout the appeal period. 

3.  Radiculopathy of the right lower extremity has caused no more than moderate impairment throughout the appeal period.

4.  Incapacitating episodes, as defined by regulation, having a total duration of at least six weeks during any 12 month period, have not been demonstrated at any time during the appeal period.  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 40 percent disability evaluation, and no more, for lumbar spine arthritis with degenerative disc disease, based upon limitation of motion, for the entire appeal period, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243, 5292, 5293 (2002, 2003 & 2014).

2.  The criteria for an initial disability evaluation in excess of 20 percent for left lower extremity radiculopathy have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2014).

3.  The criteria for an initial disability evaluation in excess of 20 percent for right lower extremity radiculopathy have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  As it relates to the issue of higher initial evaluations, the courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant. 

The Veteran has been afforded numerous VA examinations relating to the claimed disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations of record are adequate for rating purposes, because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that further examinations are not necessary regarding the above issues. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claims, including by submission of statements and arguments through his attorney.  He was also afforded the opportunity to give testimony at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating these claims.


Lumbar Spine Arthritis with Degenerative Disc Disease and Left and Right Lower Extremity Radiculopathy

The Veteran maintains that the symptomatology associated with his lumbar spine arthritis and degenerative disc disease and its resulting bilateral lower extremity radiculopathy warrants disability evaluations in excess of those which are currently assigned.  

Under the rating criteria in effect prior to September 26, 2003, under Diagnostic Code 5292, a 10 percent disability evaluation was warranted for slight limitation of motion of the lumbar spine.  A 20 percent disability evaluation was warranted for moderate limitation of the lumbar spine.  A 40 percent evaluation was warranted for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a , Code 5292. 

With regard to the rating criteria under Diagnostic Code 5293, effective September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows: 

With incapacitating episodes having a total duration of at least six weeks during the past 12 months: 									60 

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months: 					40 

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months: 					20 

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months: 					10

For purposes of evaluations under this version of Diagnostic Code 5293, an incapacitating episode was a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note (2) to Diagnostic Code 5293 provides that when evaluating on the basis of chronic manifestations; evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

Note (3) provided that if intervertebral disc syndrome was present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

The regulations regarding diseases and injuries to the spine were again revised effective September 26, 2003.  Under these revised regulations, diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows: 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

Unfavorable ankylosis of the entire spine 					100

 Unfavorable ankylosis of the entire thoracolumbar spine 			50 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine 								40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine 								30

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 										20

Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height 			10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Disabilities and Diseases of the Spine (2014). 

The criteria for evaluating intervertebral disc disease were essentially unchanged, except that the diagnostic code for that disability was changed to Diagnostic Code 5243.

VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation. VAOPGCPREC 3-2000 (April 10, 2000). 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which provides criteria for rating impairment of the sciatic nerve, a 10 percent evaluation is warranted for mild incomplete paralysis.  A 20 percent rating requires moderate incomplete paralysis, and a 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  The next higher evaluation of 60 percent requires severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent evaluation requires complete paralysis of the sciatic nerve, in which the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

Private treatment records associated with the claims folder reveal that the Veteran was seen in March 2002 with complaints of a bulging disc with radicular back pain that was limiting his ability to carry out his activities of daily living.  He was noted to have been unresponsive to conservative treatment.  The Veteran was provided with an epidural block.  In March 2003, the Veteran's back pain was again noted and it was indicated that he was being referred for a laminectomy.  A March 2003 MRI of the lumbar spine revealed L4-5 moderate broad based posterior central disc bulging minimally impinging on the exiting nerve roots, bilaterally; moderately extensive facet arthritis of the lower lumbar spine and lower lumbar spinal stenosis.  X-rays revealed severe stenosis at L4-5 and moderate stenosis at L3-4.  Borderline spondylolisthesis at L4-5 was also present.  

In May 2003, the Veteran underwent a laminectomy.  

At the time of a May 2009 VA examination, the Veteran reported having constant daily pain, leg weakness, and radiation of pain to the legs.  Sphincters were not a problem.  The Veteran had no history of urinary incontinence or urgency.  There was also no fecal incontinence or constipation.  The Veteran also was noted to have no history of numbness or paresthesias.  He did report having leg weakness and had a history of falls and unsteadiness.  The Veteran also had a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The Veteran reported having pain in the lumbar area which was daily, constant, and severe.  He also noted having radiating pain to both legs, which was like lightning.  The examiner indicated that the Veteran reported that he was constantly incapacitated by this.  He used a cane and was unable to walk more than a few yards.  

Physical examination revealed he had a normal posture and head positon.  His gait was normal.  Examination of the spine revealed no gibbus, kyphosis, list, lumbar lordosis, scoliosis, reverse lordosis, or ankylosis.  There was lumbar flattening.  Spasm, guarding, pain with motion, and tenderness were present on the left in the thoracic sacrospinalis.  There was no atrophy or weakness.  On the right, there was guarding and pain with motion.  There was no spasm, atrophy, tenderness, or weakness.  The muscle spasm was severe enough to be responsible for abnormal gait and/or abnormal spinal contour.  Motor examination was 5/5 throughout on both the left and right.  There was normal muscle tone and no atrophy.  Sensory examination for the lower extremities was normal for vibration, pinprick, light touch, and position sense.

Reflex examination was normal for all testing except ankle jerk, which was noted to be absent.  Lasegue sign was positive.  

Range of motion revealed flexion to 30 degrees active and passive, with pain beginning at 20 degrees, with no additional loss of motion following repetitive use.  Extension was to 15 degrees, active and passive, with pain at 10 degrees, and no additional loss of motion with repetitive use.  Left and right lateral rotation and left and right lateral flexion were all to 15 degrees, with pain at 15 degrees and no additional loss of motion with repetitive use.  The examiner rendered diagnoses of bilateral sensory neuropathy and bilateral sciatica of the lumbosacral spine with moderate multilevel degenerative disc disease and osteophyte formation and retrolisthesis of L2-3 and L3-4.  

The examiner stated that the Veteran's lumbar spine prevented exercise and sports and had a severe impact on chores and recreation.  It had a moderate impact on shopping, traveling, bathing, dressing, toileting, and grooming.  

At the time of a July 2012 VA examination, the Veteran was diagnosed as having mechanical back strain and disc disease.  The Veteran was noted to have flare-ups with any activity.  Range of motion testing revealed flexion to 60 degrees, with painful motion at 50 degrees.  Extension as to 0 degrees.  Right and left lateral flexion and lateral rotation were all to 5 degrees with painful motion at 5 degrees.  The Veteran was able to perform repetitive motion, with forward flexion to 50 degrees, no extension, right and left lateral flexion to 0 degrees, and right and left lateral rotation to 5 degrees.  Functional impairment after repetitive motion included less movement than normal, weakened movement, pain on movement, instability of station, and disturbance of locomotion.  There was also interference with sitting, standing, and/or weight bearing.  There was localized tenderness across the lower back but no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was 3/5 for ankle plantar flexion, ankle dorsiflexion, and great toe extension.  There was no muscle atrophy.  

Reflex examination was 1+ for the knee and ankle, bilaterally, which was hypoactive.  Sensory examination was normal for the thigh/knee, lower leg/ankle and foot/toes.  The Veteran was unable to perform straight leg raising.  The Veteran was noted to have radiculopathy.  He did not have constant pain in both extremities.  He did not have intermittent pain (dull), paresthesias or dysesthesias, or numbness in the left lower extremity.  The Veteran had mild intermittent pain, no paresthesias/dysesthesias, and mild numbness in the right lower extremity.  The Veteran was found to have mild sciatic nerve involvement on the right and none on the left.  The Veteran was found to have intervertebral disc syndrome but it was indicated that he had not had any incapacitating episodes in the past 12 months.  The Veteran used a cane, walker, and special shoes.  

The examiner indicated that the Veteran's back condition would not allow employment.  The examiner noted that the examination was very limited due to the Veteran's overall severe debility.  As a result, some items could not be performed.  

In February 2014, the Veteran was afforded an additional VA examination.  Diagnoses of lumbar spine degenerative disc disease and intervertebral syndrome with bilateral lower extremity radiculopathy were rendered.  The examiner noted that the Veteran presented to the evaluation by way of wheelchair.  The Veteran reported having low back pain, stiffness, achiness, tightness, decreased range of motion, and pain; including paresthesias, pain and numbness that affected his lower extremities.  He was essentially non-ambulatory.  He described his problems with instability and dizziness as the reason for using the wheelchair and being non-ambulatory.  He indicated that his back pain interfered with weight bearing, standing, and walking.  The Veteran stated that his overall condition was worsening.  He was unemployed and lived in a nursing home.  He used the wheelchair at all times and reported that he was essentially non-ambulatory, even not ambulating with a walker, cane, etc.  The examiner indicated that there were no specific periods of complete incapacity secondary to the low back condition although it was noted that the Veteran was essentially non-ambulatory at all times.  The Veteran indicated that increased levels of activity and the weather aggravated and potentially flared-up the condition resulting in increased pain and increase of loss of motion.  The examiner stated that flare-ups caused increased pain.  

As to range of motion testing, the examiner indicated that the Veteran was very difficult to examine as he presented by way of wheelchair.  He reported problems with dizziness and stability causing his inability to walk/stand.  The Veteran attempted to stand and stood for a short period in a forward positon (30 degrees forward stoop) and was unable to safely perform range of motion testing due to instability causing safety concerns.  

The Veteran was noted to have pain on movement.  There was tenderness to palpation in the midline lumbar and paralumbar regions.  The Veteran did not have muscle spasm in the thoracolumbar spine resulting in abnormal gait or contour.  There was also no guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  

Muscle strength testing was 5/5 for hip flexion and 4/5 for knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  There was no muscle atrophy.  

Reflex examination was 1+ (hypoactive) for the knees and 0 (absent) for the ankles.  Sensory examination was normal for the upper thigh area (L2), thigh/knee (L2-3), lower leg/ankle (L4/L5/S1), and decreased for the foot/toes (L5).  Straight leg raising was positive on the right and left.   

The Veteran had radicular pain and other symptoms.  He had moderate intermittent pain and mild paresthesias/dysesthesias in the lower extremities.  Mild numbness was also reported in both extremities.  The Veteran had mild involvement of the femoral nerve.  There was no ankylosis.  Intervertebral disc syndrome was present but it had not caused any incapacitating episodes.  The examiner indicated that the Veteran's back condition made him non-ambulatory.  The examiner stated that he could not opine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or with repetitive motion.

Resolving reasonable doubt in favor of the Veteran the Board finds that the Veteran's limitation of motion under either DC 5292, the old rating criteria, requiring severe limitation of motion, or under the new rating criteria, requiring forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, have been met throughout the entire appeal period, warranting a 40 percent disability evaluation.  The ranges of motion reported above demonstrate that the Veteran has been found to have severe limitation of motion and/or flexion to no more 30 degrees at the time of several VA examinations during the appeal period.  

As it relates to the VA regulations pre and post September 2003, the Board notes that the Veteran has not been shown to have unfavorable ankylosis of the entire thoracolumbar spine.  While the Veteran was noted to be unable to perform range of motion exercises at the time of the most recent VA examination, he was able to stand at a stooped angle of 30 degrees with his walker, and the examiner specifically indicated that the Veteran did not have ankylosis of the spine.  As such, no more than a 40 percent disability evaluation based upon limitation of motion would be warranted. 

The evidence reflects consideration of the Veteran's complaints of pain, weakness, and fatigability by medical professionals.  The VA examination reports while noting pain, demonstrated no more than slight additional limitation of motion with repetitive motion, when ranges of motion were able to be performed.  Even when considering any pain, fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 40 percent for limitation of motion based upon the appropriate codes governing limitation of motion for this time period.

As to radiculopathy of the left and right lower extremities, Veteran has been assigned 20 percent disability evaluations for both the left and right lower extremities throughout the course of the appeal, contemplating moderate impairment of the sciatic nerve.  The Veteran has not been found to have more than moderate neurological impairment for his lower extremities at the time of any VA examination, with the most recent VA examiner describing the Veteran as having moderate intermittent pain and mild paresthesias/dysesthesias in the lower extremities along with mild numbness, with only mild involvement of the nerve.  For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's appeal for a higher initial ratings in excess of 20 percent for right and left lower extremity radiculopathy and must be denied for any period.  As the preponderance of the evidence is against an evaluation in excess of 20 percent for this period, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3 , 4.7.

As to incapacitating episodes, the Veteran has been found to have intervertebral disc syndrome at the time of each examination.  The May 2009 VA examiner indicating that the Veteran reported that he was constantly incapacitated by his back disorder.  However, as noted above, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  While the May 2009 VA examiner noted that the Veteran reported that he was constantly incapacitated, the Veteran does not meet the criteria, as defined by regulation, that would allow for a 60 percent disability evaluation, the next higher evaluation, based upon incapacitating episodes, as there has been no demonstration of prescribed bedrest.  Furthermore, the July 2012 VA examiner indicated that while the Veteran did have intervertebral disc syndrome he had not had any incapacitating episodes in the past 12 months.  Moreover, the February 2014 VA examiner also noted that the Veteran's intervertebral disc syndrome had not caused any incapacitating episodes.  As such, a 60 percent evaluation, based upon incapacitating episodes, is not warranted at any time.  


Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the Veteran's back disability has manifested in arthritis, painful movement, and limited range of motion.  The schedular criteria for rating the lumbosacral spine disability (General Rating Formula for Diseases and Injuries of the Spine) specifically provide for ratings based on the presence of painful arthritis; limitations of motion of the spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  In this case, comparing the Veteran's disability level and symptomatology of the lumbar spine to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate. 

Regarding the rating for the Veteran's lower extremity radiculopathy, the ratings assigned under Diagnostic Codes 8520, respectively, are based on the average impairment of earning capacity resulting from peripheral neuropathy of the bilateral lower extremities.  The schedular rating criteria in this case contemplate symptomatology found within the record of evidence, specifically difficulties caused by abnormal nerve functioning between the spine and the lower extremities, including pain, numbness, loss of reflexes, etc.  38 C.F.R. § 4.124a.

In the absence of exceptional factors associated with these disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board further observes that a total disability evaluation based upon individual unemployability has been in effect since November 2002, based, in part, on his service-connected low back disorders/resultant radiculopathy, and other service-connected disorders.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

ORDER

An initial 40 percent disability evaluation, and no more, for arthritis of the thoracolumbar spine with degenerative disc disease, throughout the appeal period, is granted.  

An initial disability evaluation in excess of 20 percent for radiculopathy of the right lower extremity is denied.  

An initial disability evaluation in excess of 20 percent for left lower extremity radiculopathy is denied.  


REMAND

With regard to the issues of entitlement to effective dates earlier than November 12, 2002, for the grants of service connection and the assignments of 20 percent disability evaluations for arthritis of the lumbar spine with degenerative disc disease and right lower extremity radiculopathy, to include whether CUE exists in the March 2014 rating determination assigning the effective dates of service connection and the 20 percent disability evaluations, the Veteran filed a notice of disagreement with these determinations in April 2014.  To date, a statement of the case has not been issued as it relates to these issues.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, this matter is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to an effective date earlier than November 12, 2002, for the grant of service connection and the assignment of 20 percent disability evaluation for arthritis of the lumbar spine with degenerative disc disease, to include whether CUE exists in the March 2014 rating determination assigning the effective date of service connection and the 20 percent disability evaluation, and the issue of entitlement to an effective date earlier than November 12, 2002, for the grant of service connection and the assignment of 20 percent disability evaluation for right lower extremity radiculopathy, to include whether CUE exists in the March 2014 rating determination assigning the effective date of service connection and the 20 percent disability evaluation.  The issues should be certified to the Board only if a timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


